Title: To James Madison from Wade Hampton, 10 November 1812
From: Hampton, Wade
To: Madison, James


Sir,Mississippi State of Louisiana, Nov. 10th. 1812.
I received from Major Genl. Pinckney, soon after my return to Carolina last summer, a letter, authorizing my attention to my private concerns, until the state of the service should require a call to the discharge of my military duties; which, on account of the slow progress made in the recruiting service, I was given to understand, was not very soon to be expected.
About the middle of September I was induced to enquire, whether I was at liberty to consider this indulgence as extending so far, as to authorize a short visit to my plantation on this river, and was answered, in the affirmative.
The enquiry was dictated by the circumstance of my sudden and unexpected recall from this country, and by the change in our foreign relations which immediately followed, and which rendered a correspondent disposition of my affairs in this quarter, indispensable—in a word, my object was to place my concerns every where upon the war establishment, that I might be prepared to devote myself entirely to my public duties.
My return to Carolina will not be prolonged beyond the month of december. I shall then be prepared to meet from my government any orders with which it may be pleased to honor me. And as this is a subject of more Public interest to my feelings than any which has at any time occurred, I have availed myself of the opportunity which offers by my friend Mr. Hamilton, to renew to you the expression of my wishes as relating to it. You will not have forgotten what passed in a conversation, I had the honor to have with you, a few days before I left the seat of government, relating to the proposed military operations. Should events prove my opinions to have been in part erroneous, my only regret is, that they had not turned out wholy so. All things considered, I did not think it possible that any beneficial operations, of a decisive character, could be attempted against Canada, before the Spring; and I had a strong anticipation of disaster, if they should be attempted.
Notwithstanding these impressions, which were expressed (perhaps with more zeal than discretion) in the conversation alluded to, it was then added, that a real command in the north, would be greatly preferred to the indulgence which was accepted purely to avoid a mere nominal one. But so far, as respects myself, I shall not murmur. It only remains for me to ask of you Sir, in terms as earnest as respectful, to cause me to be placed, before the opening of the ensuing campaign, in command over that portion of the Army to which I am distinctly Attached, and which has not been confided to my Senior in rank of that Establishment. My earnestness in this request, is dictated by the most sacred considerations. If it should not be granted, or an active command assigned me of equal importance with the one solicited, it will be impossible for me to consider myself within the pale of that honorable competition in the service of my country, which must have constituted one of the motives for entering the Army. I neither presume to solicit any seperate command, nor to affect any extraordinary military pretensions. My desire, is to be imployed. And above all, to avoid the imputation of being thought unworthy of commanding the troops of my own Corps, and of sharing their danger, & honors.
I regret extremely the necessity of troubling you upon a subject, which would more properly have been addressed to [the] head of the War department. Some circumstances of delicacy forbid the latter course, and compel the former. All I can do, is to throw myself upon your own sense of justice. Mr. Hamilton is perfectly in my confidence, and his movements will be governed by your determination. I have the honor to be Sir, very respectfully, Yr. Most Obt. Servt.
W. Hampton
